DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 6/22/2022.
	Claims 53-65 have been canceled by applicant.
	Claims 1-52 and 66-69 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted 11/21/2019 and 6/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
4.	Applicant’s election without traverse of Group I, claims 1-52 in the reply filed on 6/22/2022 is acknowledged.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-8, 11-20, 23-33, 36-52 and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Proch et al. (US 6,126,592) hereinafter (“Proch”) in view of YOSHIDA (US 2013/0053643).
With regard to claim 1, Proch discloses a trocar (12) for an intraoperative endoscope (8) cleaning system (fig.7), the trocar comprising: a main body (fig.1) comprising a head portion (28 fig.1) and an elongate hollow tube portion (18) extending from the head portion and terminating at a distal end (22 fig.1), wherein the elongate hollow tube portion (18) defines a cavity (24) configured to receive an endoscope (8); a single inlet port (31) disposed through the head portion of the main body and configured to selectively receive a wash solution, a gas, or both (cleaning and irrigation col.1, line 62); a single fluid channel (27) disposed in or adjacent the elongate hollow (24) tube portion (28) of the main body and in fluid communication with the single inlet port (31) to receive the wash solution, the gas, or both (cleaning and irrigation col.1, line 62) from the single inlet port (31); a single cleaning orifice (26) disposed adjacent the distal end (24) of the elongate hollow tube portion (18) of the main body and in fluid communication with the single fluid channel (27) to receive the wash solution, the gas, or both (cleaning and irrigation col.1, line 62) from the single fluid channel (27) and to expel the wash solution, the gas, or both (cleaning and irrigation col.1, line 62) into the cavity (24); and except for one or more sensors disposed on or in the elongate hollow tube portion of the main body, the one or more sensors configured to sense a position of the endoscope within the cavity.  
YOSHIDA teaches a trocar including one or more sensors (Par 0022 lines 1-5; 90) disposed on (Alternatively, an optical, mechanical, or magnetic detection sensor or others may be provided to the trocar 26, and a detection whether the tip surface 55 of the endoscope insertion part 24 is present inside the trocar 26 may be made according to the detection result of the detection sensor Par 0080, lines 6-10) or in the elongate hollow tube portion of the main body, the one or more sensors configured to sense a position of the endoscope within the cavity for alternatively providing the in other part of the trocar for sensing presence of endoscope.  
In view of YOSHIDA teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Proch by providing sensor (s) disposed in the elongated hollow tube in order to alternatively sense the presence of endoscope in the trocar.
With regard to claim 2, modified Proch discloses the trocar (12), wherein the distal end of the elongate hollow tube portion of the main body comprises a shaped end (22 see fig. 4) having a first edge (32) and a second edge (34) opposite the first edge, wherein the first edge extends further from the head portion than the second edge.  
With regard to claim 3, modified Proch discloses the trocar (12), wherein the single cleaning orifice (26) is disposed adjacent to the first edge (32).  
With regard to claim 4, modified Proch discloses the trocar (12), wherein the single cleaning orifice (26) comprises an angled port (fig.5) formed through at least part of the elongate hollow tube (18) portion of the main body.  
With regard to claim 5, modified Proch discloses the trocar (12), wherein the single cleaning orifice (26) comprises a thin-walled orifice (fig.2).  
With regard to claim 6, modified Proch discloses the trocar (12), wherein the single cleaning orifice (26) comprises a shaped orifice design (as in figs.3-5).  
With regard to claim 7, modified Proch discloses the trocar (12), wherein the single cleaning orifice (26) comprises an angled port ( fig.5) formed through at least part of the elongate hollow tube portion (18) of the main body, the angled port (see fig.5) being proximally directed such that the angled port is configured to expel the wash solution, the gas, or both into the cavity in a direction toward a distal face of the endoscope disposed proximal of the angled port.  
With regard to claim 8, modified Proch discloses the trocar (12), wherein the one or more sensors (90 YOSHIDA) are disposed adjacent to the single fluid channel (Alternatively, an optical, mechanical, or magnetic detection sensor or others may be provided to the trocar 26, and a detection whether the tip surface 55 of the endoscope insertion part 24 is present inside the trocar 26 may be made according to the detection result of the detection sensor Par 0080, lines 6-10).  
With regard to claim 11, modified Proch discloses the trocar (12), further comprising one or more lens (col. 4, line12) coupled with the one or more sensors (90 YOSHIDA).  
With regard to claim 12, modified Proch discloses the trocar (12), further comprising a connector port (30) disposed through the head portion of the main body (18) and configured to receive a bulkhead connector.  
With regard to claim 13, modified Proch discloses the trocar (12), wherein an interior wall defining the single fluid channel (27) comprises smooth, unstopped edges.  
With regard to claim 14, Proch discloses a trocar (12) for an intraoperative endoscope (8) cleaning system (fig.7), the trocar comprising: a main body (fig.1) comprising a head portion (28 fig.1) and an elongate hollow tube portion (18) extending from the head portion and terminating at a distal end (22 fig.1), wherein the elongate hollow tube portion (18) defines a cavity (24) configured to receive an endoscope (8); an inlet port (31) disposed through the head portion (28) of the main body and configured to selectively receive a wash solution and a dry gas (cleaning and irrigation col.1, line 62); a fluid channel (27) disposed in or adjacent the elongate hollow tube portion (18) of the main body and in fluid communication with the inlet port (31) to receive the wash solution, the dry gas (cleaning and irrigation col.1, line 62) from the inlet port (31); a cleaning orifice (24) disposed adjacent the distal end (24) of the elongate hollow tube portion (18) of the main body and in fluid communication with the fluid channel (27) to receive the wash solution and the dry gas and to expel the wash solution and the dry gas into the cavity with the dry gas propelling the wash solution into  (cleaning and irrigation col.1, line 62) the cavity (24); and except for one or more sensors disposed on or in the elongate hollow tube portion of the main body, the one or more sensors configured to sense a position of the endoscope within the cavity.  
YOSHIDA teaches a trocar including one or more sensors (Par 0022 lines 1-5; 90) disposed on (Alternatively, an optical, mechanical, or magnetic detection sensor or others may be provided to the trocar 26, and a detection whether the tip surface 55 of the endoscope insertion part 24 is present inside the trocar 26 may be made according to the detection result of the detection sensor Par 0080, lines 6-10) or in the elongate hollow tube portion of the main body, the one or more sensors configured to sense a position of the endoscope within the cavity for alternatively providing the in other part of the trocar for sensing presence of endoscope.  
In view of YOSHIDA teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Proch by providing sensor (s) disposed in the elongated hollow tube in order to alternatively sense the presence of endoscope in the trocar.
With regard to claim 15, modified Proch discloses the trocar (12), wherein the distal end of the elongate hollow tube portion (22) of the main body (18) comprises an angled end (see fig.5) having a first edge and a second edge opposite the first edge, wherein the first edge extends further from the head portion than the second edge, and wherein the cleaning orifice (24) is disposed adjacent the first edge.  
With regard to claim 16, modified Proch discloses the trocar (12), wherein the cleaning orifice (24) comprises an angled port (see fig.5) formed through at least part of the elongate hollow tube portion (18) of the main body.  
With regard to claim 17, modified Proch discloses the trocar (12), wherein the cleaning orifice (24) comprises a thin-walled orifice.  
With regard to claim 18, modified Proch discloses the trocar (12), wherein the cleaning orifice (24) comprises a shaped orifice design.  
With regard to claim 19, modified Proch discloses the trocar (12), wherein the cleaning orifice (24) comprises an angled port (dee fig.5) formed through at least part of the elongate hollow tube portion (18) of the main body, the angled port (26) being proximally directed such that the angled port is configured to expel the wash solution and the dry gas into the cavity in a direction toward a distal face of the endoscope disposed proximal of the angled port.  
With regard to claim 20, modified Proch discloses the trocar (12), wherein the one or more sensors (90 YOSHIDA) are disposed adjacent to the fluid channel (Alternatively, an optical, mechanical, or magnetic detection sensor or others may be provided to the trocar 26, and a detection whether the tip surface 55 of the endoscope insertion part 24 is present inside the trocar 26 may be made according to the detection result of the detection sensor Par 0080, lines 6-10 YOSHIDA).  
With regard to claim 23, modified Proch discloses the trocar (12), further comprising one or more lens (col. 4, line12) coupled with the one or more sensors (90 YOSHIDA).  
With regard to claim 24, modified Proch discloses the trocar (12), further comprising a connector port (30) disposed through the head portion of the main body (18) and configured to receive a bulkhead connector.  
With regard to claim 25, modified Proch discloses the trocar (12), wherein an interior wall defining the fluid channel (27) comprises smooth, unstopped edges.  
 With regard to claim 26, Proch discloses an intraoperative endoscope cleaning system (fig.1), comprising: a control unit (fig.7); a wash solution reservoir (not shown but is in included, cleaning system that allows for the cleaning of the end of an endoscope during surgery by supplying a controlled amount of irrigation fluid to the end of the len col. 1, lines 50-51); and a trocar (18) connected to the control unit  (fig.7) and the wash solution reservoir, wherein the trocar (18) is configured for facilitation of an endoscope (8) into a body of a patient and for cleaning the endoscope during use, the trocar further comprising: a main body comprising a head portion (28) and an elongate hollow tube portion (18) extending from the head portion and terminating at a distal end (22), wherein the elongate hollow tube portion defines a cavity (24) configured to receive an endoscope; a single inlet port (31) disposed through the head portion of the main body and configured to selectively receive a wash solution from the wash solution reservoir, a gas from a gas supply (air), or both; a single fluid channel (27) disposed in or adjacent the elongate hollow tube portion  (18) of the main body and in fluid communication with the inlet port (31) to receive the wash solution, the gas, or both from the inlet port (31); a single cleaning orifice (26) disposed adjacent the distal end of the elongate hollow tube portion (18) of the main body and in fluid communication with the fluid channel (27) to receive the wash solution, the gas (air), or both from the fluid channel (27) and to allow the wash solution, the gas (air), or both to flow toward the cavity (24); and except for one or more sensors disposed on or in the elongate hollow tube portion of the main body, the one or more sensors configured to sense a position of the endoscope within the cavity.  YOSHIDA teaches a trocar including one or more sensors (Par 0022 lines 1-5; 90) disposed on (Alternatively, an optical, mechanical, or magnetic detection sensor or others may be provided to the trocar 26, and a detection whether the tip surface 55 of the endoscope insertion part 24 is present inside the trocar 26 may be made according to the detection result of the detection sensor Par 0080, lines 6-10) or in the elongate hollow tube portion of the main body, the one or more sensors configured to sense a position of the endoscope within the cavity for alternatively providing the in other part of the trocar for sensing presence of endoscope.  
In view of YOSHIDA teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Proch by providing sensor (s) disposed in the elongated hollow tube in order to alternatively sense the presence of endoscope in the trocar.
With regard to claim 27, modified Proch discloses the trocar (12), wherein the distal end (22) of the elongate hollow tube portion (18) of the main body comprises an angled end (see fig.5) having a first edge (32) and a second edge (34) opposite the first edge, wherein the first edge extends further from the head portion than the second edge (see fig.4).  
With regard to claim 28, modified Proch discloses the trocar (12), wherein the cleaning orifice (24) is disposed adjacent the first edge (32).  
With regard to claim 29, modified Proch discloses the trocar (12), wherein the cleaning orifice (24) comprises an angled port (see fig.5) formed through at least part of the elongate hollow tube portion (18) of the main body.  
With regard to claim 30, modified Proch discloses the trocar (12), wherein the cleaning orifice (24) comprises a thin-walled orifice.  
With regard to claim 31, modified Proch discloses the trocar (12), wherein the cleaning orifice (24) comprises a shaped orifice design (fig.5).  
With regard to claim 32, modified Proch discloses the trocar (12), wherein the cleaning orifice (24) comprises an angled port (see fig.5) formed through at least part of the elongate hollow tube portion (18) of the main body.  
With regard to claim 33, modified Proch discloses the trocar (12), wherein the one (90 YOSHIDA) or more sensors are disposed adjacent the fluid channel (Alternatively, an optical, mechanical, or magnetic detection sensor or others may be provided to the trocar 26, and a detection whether the tip surface 55 of the endoscope insertion part 24 is present inside the trocar 26 may be made according to the detection result of the detection sensor Par 0080, lines 6-10).  
 With regard to claim 36, modified Proch discloses the trocar (12), further comprising one or more lens (col. 4, line12) coupled with the one or more sensors (90 YOSHIDA).  
With regard to claim 37, modified Proch discloses the trocar (12), further comprising a connector port (30) disposed through the head portion of the main body (18) and configured to receive a bulkhead connector.  
With regard to claim 38, modified Proch discloses the trocar (12), where the gas comprises carbon dioxide (YOSHIDA Par 0048, lines 5-6).  
With regard to claim 39, modified Proch discloses the trocar (12), wherein the wash solution is considered to comprise a buffered solution comprising a bio-compatible surfactant (since this product is well known in the art of sterilization).  
With regard to claim 40, modified Proch discloses the trocar (12), wherein the one or more sensors are in communication with the control unit, and wherein the control unit is configured to execute one or more cleaning processes in response to feedback received from the one or more sensors (as seen in YOSHIDA fig. 11).  
With regard to claim 41, modified Proch discloses the trocar (12), including wherein the control unit is further configured to provide visual or audible feedback in relation to the position of the endoscope (as seen in YOSHIDA fig.1).  
With regard to claim 42, modified Proch discloses the trocar (12), wherein the one or more cleaning processes comprises a de-fog operation (YOSHIDA disclosure in paras. 0048 and 0049 suggests de-fogging operation).  
With regard to claim 43, modified Proch discloses the trocar (12), wherein the de-fog operation comprises expelling a burst of gas through the cleaning orifice (YOSHIDA Paras, 0048 and 0049).  
With regard to claim 44, modified Proch discloses the trocar (12), wherein the de-fog operation is triggered as the endoscope is retracted into the elongate hollow tube portion and passes a sensor of the one or more sensors (YOSHIDA paras 0048, 0049 and 0066).  
With regard to claim 45, modified Proch discloses the trocar (12), wherein the one or more cleaning processes comprises a priming operation (YOSHIDA 0048)..  
With regard to claim 46, modified Proch discloses the trocar (12), wherein the priming operation comprises loading an amount of the wash solution into the fluid channel (well known in the art see YOSHIDA disclosure par.0048).  
With regard to claim 47, modified Proch discloses the trocar (12), including wherein the priming operation is triggered as the endoscope is retracted into the elongate hollow tube portion beyond a threshold as detected by the one or more sensors (see YOSHIDA disclosure Par. 0048).  
With regard to claim 48, modified Proch discloses the trocar (12), wherein the one or more cleaning processes comprises a wash and dry operation (YOSHIDA Par. 0048).  
With regard to claim 49, modified Proch discloses the trocar (12), wherein the wash and dry operation comprises expelling the wash solution from the cleaning orifice followed by the gas for drying (as described in YOSHIAD par. 0048).  
With regard to claim 50, modified Proch discloses the trocar (12), wherein the wash and dry operation is less than five seconds (see col. 3, lines 55-67 and col. 4, lines 1-12).  
With regard to claim 51, modified Proch discloses the trocar (12), wherein the one or more sensors are in communication with the control unit, and wherein the control unit is configured to automatically execute one or more cleaning processes in response to feedback received from the one or more sensors (as seen in YOSHIDA fig. 11).  
With regard to claim 52, modified Proch discloses the trocar (12), wherein the control unit (84 YOSHIDA) is further configured to provide visual (30 YOSHIDA) or audible feedback in relation to the position of the endoscope.  
With regard to claim 66,  modified Proch discloses the trocar (12), further comprising a control unit (fig.7) operatively coupled to the one or more sensors (90 YOSHIDA), the control unit (fig.7) configured to automatically trigger delivery of the wash solution (col. 2, line 20-25), the gas, or both to the single inlet port to be subsequently expelled into the cavity via the single cleaning orifice in response to the one or more sensors sensing that a distal face of the endoscope is near the distal end of the elongate hollow tube portion.  
With regard to claim 67, modified Proch discloses the trocar (12), wherein the control unit (fig.7) is further configured to provide audible or visual (30 YOSHIDA fig.1) feedback to a user in relation to the position of the endoscope as sensed by the one or more sensors as the user is retracting the endoscope within the cavity.  
With regard to claim 68, modified Proch discloses the trocar (12), the cleaning orifice (24) configured to deliver the dry gas (air) into the instrument lumen while the wash solution is being delivered to atomize the wash solution.  
With regard to claim 69, modified Proch discloses the trocar (12), further comprising the gas supply (air see also YOSHIDA par. 0048), the gas supply configured to supply the gas considered at a pressure of between 10 to 30 psi.

7.	Claims 9, 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Proch et al. (US 6,126,592) hereinafter (“Proch”) in view of YOSHIDA (US 2013/0053643) as applied to claim 1, and further in view of Haggerty et al. (US 2017/0078583) hereinafter (“Haggerty”).
With regard to claims 9, 21 and 34, modified Proch discloses the trocar (12), and the one or more sensors (90 YOSHIDA) except for a flexible circuit board.
Haggerty teaches trocar including a flexible circuit board such that the flexibility of the flexible board extension permits the proximal leg 514a to accommodate an imperfectly aligned fold (Par 0264, lines 23-25).
In view of Haggerty teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Proch by providing a flexible circuit board such that the flexibility of the flexible board extension permits the proximal leg to accommodate an imperfectly aligned fold.
 
Allowable Subject Matter
8.	Claims 10, 22 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claims 10, 22 and 35, Prior arts of record fail to teach or disclose, wherein the one or more sensors are self-calibrating.  

 Conclusion
9.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
7/8/2022